

116 HRES 1084 IH: Expressing support for the designation of August 7 through 14, 2020, as World Mask Week, and encouraging all Americans to wear appropriate face coverings to protect themselves and to protect older Americans or others with health conditions that increase the risks of serious illness due to COVID–19.
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1084IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Schiff (for himself, Ms. Norton, Mr. Soto, Mr. Castro of Texas, Mr. Moulton, Mr. McGovern, Mr. Thompson of California, Ms. Lee of California, and Ms. Sherrill) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of August 7 through 14, 2020, as World Mask Week, and encouraging all Americans to wear appropriate face coverings to protect themselves and to protect older Americans or others with health conditions that increase the risks of serious illness due to COVID–19.Whereas cloth face coverings, or nonmedical masks, serve as a barrier to SARS–CoV–2-carrying droplets, helping to prevent the spread of COVID–19 and save lives;Whereas a substantial portion of people infected with SARS–CoV–2 are asymptomatic or presymptomatic and can transmit the virus to others when they do not know they are infected;Whereas research conducted long before the COVID–19 pandemic has shown the utility of wearing masks in providing protection against the transmission of respiratory infections;Whereas various types of cloth masks, including masks made of cotton, gauze, and other fabrics, reduced infection rates among health care workers and others during the Spanish Flu pandemic of 1918 and the Manchurian plague of 1920 through 1921, and were used by health care workers and others to protect against tuberculosis in the 1930s and 1940s;Whereas a model projection of COVID–19 deaths by the Institute for Health Metrics and Evaluation at the University of Washington showed if 95 percent of people in the United States wore a mask in public spaces, nearly 34,000 fewer people would die from the disease;Whereas, on April 3, 2020, the Centers for Disease Control and Prevention recommended all individuals two years of age and older and medically able to wear a mask, wear nonmedical, cloth masks in public settings and when around people who don’t live in their household;Whereas a survey conducted by the Centers for Disease Control and Prevention from May 11 through May 13, 2020, found that 76 percent of adults support mask-wearing outside of the home;Whereas a study published by the Centers for Disease Control and Prevention on July 17, 2020, found no secondary cases of COVID–19 in 139 mask-wearing clients of two mask-wearing hair stylists with confirmed cases of COVID–19;Whereas to suppress COVID–19 transmission, the World Health Organization advises governments to encourage the general public to use nonmedical cloth masks as part of a comprehensive disease control strategy in areas of widespread transmission;Whereas countries in Southeast Asia with a strong mask-wearing culture like Japan and the Republic of South Korea have been far more successful in controlling COVID–19, experiencing few cases and lower mortality levels without instituting severe restrictions on their populations;Whereas raising awareness about the effectiveness of everyone wearing cloth masks when in public would encourage the adoption of mask-wearing, help to prevent the spread of COVID–19, and save lives both at home and abroad;Whereas one recent economic analysis estimated that universal masking could save five percent of GDP, or one trillion dollars, by making lockdowns unnecessary and getting people back to work earlier; andWhereas the Centers for Disease Control and Prevention and the Pandemic Action Network are partnering with more than 40 organizations to host World Mask Week from August 7 through 14, 2020, in an effort to increase the use of face coverings across the globe: Now, therefore, be itThat the House of Representatives—(1)supports the designation of World Mask Week;(2)encourages Americans to wear appropriate face coverings in situations where social distancing is difficult or impossible, particularly in indoor environments, both to protect themselves and to protect older Americans or others with health conditions that increase the risks of serious illness due to COVID–19;(3)recognizes that mask-wearing should be coupled with other measures recommended by the Centers for Disease Control and Prevention and State and local public health agencies, including frequent handwashing and physical distancing, to further reduce the risk of COVID–19 transmission; and(4)encourages following the consensus advice of public health experts to wear face coverings to meaningfully reduce transmission rates for COVID–19, resulting in fewer deaths, fewer Americans made seriously ill, and lower economic disruption.